DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/26/2020 was considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “obstruction image 72” in FIG. 4 as described by page 15, line 9.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a detection unit that…detects…”, an image acquisition unit that acquires…”, “a detection information acquisition unit that acquires…”, “a accuracy factor determination unit that determines…”, “a position calculation unit that calculates…”, “an overlapping determination unit that determines…”, and “an image processing unit that…sets….generates…changes…” in claim 1;
“an object tracking unit that tracks…and calculates…” in claim 6;
“an approach determination unit that determines…” in claim 7;
“a movement estimation unit that estimates…” in claim 8;
“an object identification unit that identifies…” in claim 12

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof, see page 8 lines 6-7 and page 11 lines 1-24.


Allowable Subject Matter
Claims 1-17 are allowed.  The following is a statement of reasons for the indication of allowable subject matter:  the prior art fails to disclose generating a transparency image of a periphery of a vehicle in which a second object disposed on a far side of the vehicle overlaps with respect to a first object disposed on near side of the vehicle and changing a transparency of an image region regarding overlap to be higher as an accuracy factor of the detection of a second object becomes higher.  Overall, the claim language distinguishes the Applicant’s invention over the cited references. The various claimed limitations are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnection between various claimed elements that make them allowable over the prior art of record.

Citation of Pertinent Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:
Okugi et al US 2009/0237269 A1 discloses generating an imaginary image to assist a vehicle in recognizing the state of a moving object in a blind area from the vehicle’s perspective
Yamamoto et al. US 2014/0063197 A1 discloses a bird’s eye-view image generated from an in-vehicle camera through use of a transparent background to synthesize the bird’s eye image displaying a periphery of a vehicle
Popovic US 2012/0268262 A1 discloses a warning system for projecting a  transparent warning image onto a windshield and further detects the location on the windshield that roughly corresponds to the approximate location of an oncoming vehicle behind a building
Shimanu et al. US 2020/0302657 A1 discloses a semitransparent image that increases from a lower portion to an upper portion of a display region
Satoh US 2012/0327238 A1 discloses a virtual-screen set up with a transparency adjustment based on a distance to an obstacle
Tsimhoni et al. US 2014/0222277 A1 discloses adjusting the opacity of trajectory segments arranged to resemble road based on a confidence level
Suzuki et al. “Semi-transparent vision for driving assistance” discloses assistance images for replacing blind spot regions with transparent images of the obstacles being blocked

Conclusion
This application is in condition for allowance except for the following formal matters: title and drawing objections.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701.  The examiner can normally be reached on Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


STEFAN GADOMSKI
Examiner
Art Unit 2485



/STEFAN GADOMSKI/Examiner, Art Unit 2485